Order entered November 25, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-01191-CV

                     HENRY STEPHENSON BYRD, MD, ET AL, Appellants

                                                  V.

                    ROLANDA HUTTON AND BRYAN HUTTON, Appellees

                          On Appeal from the 14th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-17-15886

                                              ORDER
           Although ordered to file, no later than November 14, 2019, a supplemental clerk’s record

requested by appellants, Dallas County District Clerk Felicia Pitre has failed to do so.

Accordingly, we again ORDER Ms. Pitre to file the requested supplemental clerk’s record. The

record SHALL BE FILED no later than December 3, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE